IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-65,110-01


EX PARTE JUAN GONZALEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2005-CR-1318W IN THE 226th DISTRICT COURT

FROM BEXAR COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault and
sentenced to two years' imprisonment. He did not appeal his conviction. 
	Applicant contends that his guilty plea was rendered involuntary because trial counsel
allegedly advised him that he would not be incarcerated after he was convicted. After reviewing the
record, we find that applicant's claim is without merit. Therefore, relief is denied.  
	In a separate ground, applicant alleges that he is being denied pre-sentence jail time credits.
The record reflects that on June 16, 2006,  the trial court entered a judgment nunc pro tunc, crediting 
applicant with 361 days in this cause. Applicant's claim is moot and is therefore dismissed. 
	Accordingly, applicant's claims are denied and dismissed.
 

Filed: August 30, 2006
Do not publish